Proceeding pursuant to CPLR article 78 to review a determination of respondent dated September 16, 1981, which found petitioner guilty of certain charges and dismissed her from her employment as a stenographer. By judgment of this court dated March 21, 1983, the petition was granted, the determination was annulled, the charges were dismissed, and respondent was directed to reinstate petitioner to her former position (Matter of Silberfarb v Board of Coop. Educational Servs., 92 AD2d 921). By order of the Court of Appeals dated December 1, 1983, the judgment was reversed and the matter was remitted to this court for consideration of the appropriate penalty (60 NY2d 979). H Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. 11 With respect to the determination of incompetency and persistent insubordination, the penalty of dismissal imposed upon petitioner is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.